DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/18/2020, 10/15/2020, 03/24/2021, 05/27/2021, and 07/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2016/0295360; “Jones”) in view of Ziskind et al. (US 2013/0165143; “Ziskind”).
Regarding claim 1, Jones teaches a method comprising: 
receiving, by a processing system, a plurality of samples corresponding to an area to be sampled [Jones ¶ 0066, Fig. 7: scanning client 704 identifies all the recently collected scan data from the local storage 703 and uploads that data to the Central Network Database (i.e. processing system); see also ¶ 0063 detailing upload operation at scanning device], wherein the plurality of samples are received from a plurality of different devices [Jones ¶ 0060, Fig. 6: the scanning client initiates the 802.11 radio and begins sending out 802.11 probe requests using directional antennas 709, and any 802.11 access point within range of that probe request (i.e. within an area to be sampled) responds with a signal beacon as per the 802.11 protocol], 
wherein each sample is received from a respective device of the plurality of different devices and indicates a location at which the sample was taken [Jones ¶ 0060, Fig. 6: GPS receiver is set into a continuous reception mode calculating the geographic location of the device every second. That calculation is read by the scanning client and stored in the local data storage 703], 
one or more network identifiers of respective network detected by the respective device [Jones ¶ 0060, Fig. 6: The responding signal beacons contains the network name of the access point (known as an SSID), the MAC address of the access point device as well as other meta information about the access point], and, 
for each network identifier, a signal strength of a signal received from the respective network as measured by the device at the location [Jones ¶ 0060, Fig. 6: The responding signals reach each of the directional antennas with a different strength of signal based on the vector of origin and the proximity of the access point and the vector is recorded along with the identifier of that particular antenna and the meta information about the access point]; 
generating, by the processing system, a plurality of sample nodes based on the plurality of samples, wherein each sample node corresponds to a respective sample from the plurality of samples and indicates the location at which the sample was taken [Jones ¶ 0069: Reverse Triangulation model [804] begins processing the new data, wherein during this process 1) new access points are added to the database and their physical location is calculated and 2) existing access points are repositioned based on any new data recorded by the scanners], the one or more network identifiers detected at the location when the sample was taken [Jones ¶ 0067: system first calculates the weighted centroid (i.e. position) for the access point using all reported data; Parser and Filter process reads all of the upload scanning data and loads it up into the appropriate tables of the database, wherein ¶ 0060: SSID and/or MAC address, i.e., detected network identifiers, are part of scan data], and the one or more signal strengths at the location [Jones ¶ 0067: system first calculates the weighted centroid for the access point using all reported data; Parser and Filter process reads all of the upload scanning data and loads it up into the appropriate tables of the database, wherein ¶ 0060: signal strengths are part of the scan data; ¶ 0069: reverse triangulation algorithm factors in the number of records and their associated signal strengths to weight stronger signal readings more than weaker signals]; 
generating, by the processing system, a graph based on the plurality of sample nodes [Jones ¶ 0069: Reverse Triangulation model [804] begins processing the new data, wherein during this process 1) new access points are added to the database and their physical location is calculated (i.e. a graph of sample nodes is generated)], 
wherein the graph connects the sample nodes to point of interest nodes, wherein each point of interest node corresponds to a point of interest within the area [Jones ¶ 0076: Data Pack Builder creates subsets of the database based on regions of the country or world. The pack builder facilitates distribution of the database for a variety of use cases in which only region certain geographies are of interest]; 
generating, by the processing system, a simulated sample node based on an analysis of the graph, wherein the synthesized sample node indicates simulated sample data generated in response to identifying a missing signal strength or an outlier signal strength corresponding to a particular point of interest [Jones ¶ 0067: parser and filter process removes outliers of GPS position data and centroid is recalculated with the remaining location records to determine the final centroid using the Reverse Triangulation method described below (here, the final centroid is analogous to a simulated sample node)]; 
updating, by the processing system, the graph with the simulated sample node [Jones ¶ 0069: Reverse Triangulation model [804] begins processing the new data, wherein during this process…2) existing access points are repositioned based on any new data recorded by the scanners (i.e. graph is updated with final centroid/simulated sample node)].
However, Jones does not explicitly disclose generating, by the processing system, a training data set based on the updated graph, wherein the training data set includes the simulated sample data; training, by the processing system, a machine-learned classification model based on the training data, wherein the machine-learned classification model is configured to receive signal profiles indicating detected network identifiers and measured signal strengths corresponding to the detected network identifiers and to output one or more candidate locations within the area and, for each candidate location, a confidence score corresponding to the candidate location, wherein each candidate location corresponds to a different point of interest within the area; and storing, by the processing system, the machine-learned model in a datastore, the machine- learned classification model being used in location-based services corresponding to the area.
However, in a similar field of endeavor, Ziskind teaches generating, by the processing system, a training data set based on the updated graph, wherein the training data set includes the simulated sample data [Ziskind ¶ 0065: pattern recognition analysis may be trained using the signal strength and region readings from the database (see also ¶ 0060: describes updating a database with weighted data which is analogous to simulated date, therefore, then training occurs on updated readings from the database training is occurring on simulated sample data)]; 
training, by the processing system, a machine-learned classification model based on the training data [Ziskind ¶ 0071: use of neural network (i.e. machine-learning)], wherein the machine-learned classification model is configured to receive signal profiles indicating detected network identifiers and measured signal strengths corresponding to the detected network identifiers and to output one or more candidate locations within the area [Ziskind ¶ 0065: when device comes to a region of interest, the user can initiate a method that detects visible WAPs in range of the seeding device (see also ¶ 0066: specific location within region of interest, e.g., corners of a room analogous to candidate location) and compile a list of visible WAPs (i.e. identifiers) and their respective signal strengths in the database. Finally, the user submits a name or label for the current region] and, for each candidate location, a confidence score corresponding to the candidate location, wherein each candidate location corresponds to a different point of interest within the area [Ziskind ¶ 0043 describes a method or ranking WAPS within a candidate location by using weighted values (i.e. confidence score) based on signal strength; see also ¶ 0066: readings may be associated with points of interest, e.g., region, wherein readings are taken from candidate locations, e.g., corners of room, within the region]; and 
storing, by the processing system, the machine-learned model in a datastore, the machine- learned classification model being used in location-based services corresponding to the area [Ziskind ¶ 0064, Fig. 6: step 604, the location of WAP X may be updated in the database with the result from the weighted average analysis, e.g., pattern recognition, neural network analysis, etc.; wherein ¶ 0065: WAP scanning at a particular area is analogous to performing location based services (i.e., the updated database is used for location based services)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of updating locations of known sources of measurable probe signals, based on received signal strength and GPS location associated with a network identifier of the received probe as taught by Jones, with the method of updating a database of WAP locations associated with points of interest using recorded data of the WAP and a machine-learning model as taught by Ziskind.  The motivation to do so would be to improve the accuracy of location based services in a wireless network environment [Ziskind ¶ 0006].
Regarding claim 2, Jones in view of Ziskind teaches the method of claim 1, however, Jones does not explicitly disclose wherein the area is a building and the points of interest are rooms within the building.
However, Ziskind teaches wherein the area is a building and the points of interest are rooms within the building [Ziskind ¶ 0065: a user traverses through one or more regions of interest, such as rooms, halls, a set of rooms, one or more floors within a building, one or more buildings, or one or more outdoor areas. As the user comes to a region of interest, the user can initiate a method that detects visible WAPs in range of the seeding device].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 3, Jones in view of Ziskind teaches the method of claim 1, wherein each sample further indicates global positioning system satellite signals that were detected [Jones ¶ 0060, Fig. 6: GPS receiver is set into a continuous reception mode calculating the geographic location of the device every second. That calculation is read by the scanning client and stored in the local data storage 703].
Regarding claim 4, Jones in view of Ziskind teaches the method of claim 1, wherein the network identifiers indicate one or more of detected WIFI networks, detected cellular networks, and detected Bluetooth networks [Jones ¶ 0060: 802.11 access point 707 within range of that probe request responds with a signal beacon as per the 802.11 protocol. The responding signal beacons contains the network name of the access point (known as an SSID), the MAC address of the access point device].
Regarding claim 5, Jones in view of Ziskind teaches the method of claim 1, further comprising: receiving a signal profile from a client device [Jones ¶ 0066, Fig. 7: scanning client 704 identifies all the recently collected scan data from the local storage 703 and uploads that data to the Central Network Database (i.e. processing system); see also ¶ 0063 detailing upload operation at scanning device], 
wherein the signal profile indicates a list of detected network identifiers, and, for each detected network identifiers[Jones ¶ 0067: system first calculates the weighted centroid (i.e. position) for the access point using all reported data; Parser and Filter process reads all of the upload scanning data and loads it up into the appropriate tables of the database, wherein ¶ 0060: SSID and/or MAC address, i.e., detected network identifiers, are part of scan data],  a detected signal strength corresponding to the detected network identifiers [Jones ¶ 0060, Fig. 6: The responding signals reach each of the directional antennas with a different strength of signal based on the vector of origin and the proximity of the access point and the vector is recorded along with the identifier of that particular antenna and the meta information about the access point].
However, Jones does not explicitly disclose determining a location estimate of the client device based on the signal profile and the machine-learned classification model.
However, Ziskind teaches determining a location estimate of the client device based on the signal profile and the machine-learned classification model [Ziskind  ¶ 0071: use of neural network (i.e. machine-learning); ¶ 0065: when device comes to a region of interest, the user can initiate a method that detects visible WAPs in range of the seeding device (see also ¶ 0066: specific location within region of interest, e.g., corners of a room analogous to candidate location) and compile a list of visible WAPs (i.e. identifiers) and their respective signal strengths in the database. Finally, the user submits a name or label for the current region].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 6, Jones in view of Ziskind teaches the method of claim 5, however, Jones does not explicitly disclose wherein determining the location estimate includes: inputting the list of detected network identifiers and the detected signal strengths into the machine-learned classification model; receiving a set of candidate locations and, for each candidate location, a respective confidence scores from the machine-learned classification model and determining the location estimate based on the set of candidate locations and the respective confidence scores.
wherein determining the location estimate includes: inputting the list of detected network identifiers and the detected signal strengths into the machine-learned classification model; receiving a set of candidate locations and, for each candidate location, a respective confidence scores from the machine-learned classification model [Ziskind ¶ 0065: pattern recognition analysis may be trained using the signal strength and region readings from the database (see also ¶ 0060: describes updating a database with weighted data which is analogous to data with associated confidence score)]; and determining the location estimate based on the set of candidate locations and the respective confidence scores [Ziskind ¶ 0043 describes a method or ranking WAPS within a candidate location by using weighted values (i.e. confidence score) based on signal strength; see also ¶ 0066: readings may be associated with points of interest, e.g., region, wherein readings are taken from candidate locations, e.g., corners of room, within the region].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 7, Jones in view of Ziskind teaches the method of claim 6, 
however, Jones does not explicitly disclose wherein determining the location estimate based on the set of candidate locations includes: identifying one or more candidate locations having a respective confidence score that exceeds a threshold; in response to determining that only one candidate location has a respective confidence score that exceeds the threshold, setting the location estimate based on the only one candidate location; in response to determining that none of the candidate locations have a respective confidence score that exceeds the threshold or more than one candidate location have respective confidence scores that exceed the threshold: generating a simulated data point based on the signal profile, the simulated data point indicating a simulated signal strength corresponding to a known network; inputting the list of detected network identifiers, the detected signal strengths, the network identifier of the known network, and the simulated signal strength into the machine- learned classification model; and determining the estimated location based on the output of the machine-learned classification model.
However, Ziskind teaches the classification module being a machine learned classification model [Ziskind  ¶ 0071: use of neural network (i.e. machine-learning),
wherein determining the location estimate based on the set of candidate locations includes: identifying one or more candidate locations having a respective confidence score that exceeds a threshold; in response to determining that only one candidate location has a respective confidence score that exceeds the threshold, setting the location estimate based on the only one candidate location [Ziskind ¶ 0062: only the locations with the n highest signal strengths may be used in the weighted average computation of a particular WAP., or alternatively, the locations of the signal strengths that are greater than a threshold may be used to compute a weighted average of the location of the WAP]; 
in response to determining that none of the candidate locations have a respective confidence score that exceeds the threshold or more than one candidate location have respective confidence scores that exceed the threshold: generating a simulated data point based on the signal profile, the simulated data point indicating a simulated signal strength corresponding to a known network [Ziskind ¶ 0063 gives examples where multiple WAP signal strength exceed a threshold and those WAPs are then used in a weighted average process; ¶ 0061: location of WAP X may be updated in the database with the result from the weighted average analysis]; 
inputting the list of detected network identifiers, the detected signal strengths, the network identifier of the known network, and the simulated signal strength into the classification module and determining the estimated location based on the output of the machine-learned classification model [Ziskind ¶ 0064, Fig. 6: step 604, the location of WAP X may be updated in the database with the result from the weighted average analysis, e.g., pattern recognition, neural network analysis, etc.].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 8, Jones in view of Ziskind teaches the method of claim 5, however, Jones does not explicitly disclose wherein the machine-learned classification model is partitioned into a plurality of partitions, each partition corresponding to a different segment of the area.
However, Ziskind teaches wherein the machine-learned classification model is partitioned into a plurality of partitions, each partition corresponding to a different segment of the area [Ziskind ¶ 0064, Fig. 6: step 604, the location of WAP X may be updated in the database with the result from the weighted average analysis, e.g., pattern recognition, neural network analysis, etc.; ¶ 0066: readings may be associated with points of interest, e.g., region, wherein readings are taken from candidate locations, e.g., corners of room, within the region (here, the association between readings and a specific region stored in a data base is analogous to partitioning the data); see also ¶ 0069: clustering data].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 9, Jones in view of Ziskind teaches the method of claim 8, however, Jones does not explicitly disclose wherein determining the location estimate includes: clustering the signal profile with the training data to obtain a plurality of clusters, each cluster corresponding to a respective segment of the area, wherein the signal profile is clustered into one of the clusters; selecting a selected partition from the plurality of partitions based on the cluster of the signal profile; and determining the location estimate based on the selected partition of the machine-learned classification model.
However, Ziskind teaches wherein determining the location estimate includes: clustering the signal profile with the training data to obtain a plurality of clusters, each cluster corresponding to a respective segment of the area, wherein the signal profile is clustered into one of the clusters [Ziskind ¶ 0069: location readings may also be analyzed using a clustering algorithm, with the number of clusters defining the number of desired regions, wherein whenever additional location readings are added to the database, or after a minimum number of additional location readings have been added to a database, or based on a user initiating a retraining, the clustering algorithm may be rerun to create clusters from the larger location readings set]; 
selecting a selected partition from the plurality of partitions based on the cluster of the signal profile; and determining the location estimate based on the selected partition of the machine-learned classification model [Ziskind ¶ 0064, Fig. 6: step 604, the location of WAP X may be updated in the database with the result from the weighted average analysis, e.g., pattern recognition, neural network analysis, etc.; ¶ 0066: readings may be associated with points of interest, e.g., region, wherein readings are taken from candidate locations, e.g., corners of room, within the region (here, the association between readings and a specific region stored in a data base is analogous to partitioning the data); see also ¶ 0069: clustering data].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 11, Jones teaches a generative content system that performs location-based services, the generative content system comprising: 
one or more processing devices; memory that stores a plurality of computer-executable instructions that, when executed by the one or more processing devices, cause the one or more processing devices [Jones ¶ 0033: invention features software, embodied in a non-transitory computer-readable medium, including instructions executable by a processor to derive position information for each of a plurality of Wi-Fi access points; ¶ 0035: instructions executable by the data processor to derive the position information may include instructions to derive position information from a combination of newly-collected sets of data and previously-collected sets of data] to: 
receive a plurality of samples [Jones ¶ 0066, Fig. 7: scanning client 704 identifies all the recently collected scan data from the local storage 703 and uploads that data to the Central Network Database; see also ¶ 0063 detailing upload operation at scanning device] corresponding to an area to be sampled, wherein the plurality of samples are received from a plurality of different devices [Jones ¶ 0060, Fig. 6: the scanning client initiates the 802.11 radio and begins sending out 802.11 probe requests using directional antennas 709, and any 802.11 access point within range of that probe request (i.e. within an area to be sampled) responds with a signal beacon as per the 802.11 protocol], 
wherein each sample is received from a respective device of the plurality of different devices and indicates a location at which the sample was taken [Jones ¶ 0060, Fig. 6: GPS receiver is set into a continuous reception mode calculating the geographic location of the device every second. That calculation is read by the scanning client and stored in the local data storage 703], 
one or more network identifiers of respective network detected by the respective device [Jones ¶ 0060, Fig. 6: The responding signal beacons contains the network name of the access point (known as an SSID), the MAC address of the access point device as well as other meta information about the access point], and, 
for each network identifier, a signal strength of a signal received from the respective network as measured by the device at the location [Jones ¶ 0060, Fig. 6: The responding signals reach each of the directional antennas with a different strength of signal based on the vector of origin and the proximity of the access point and the vector is recorded along with the identifier of that particular antenna and the meta information about the access point]; 
generate a plurality of sample nodes based on the plurality of samples, wherein each sample node corresponds to a respective sample from the plurality of samples and indicates the location at which the sample was taken [Jones ¶ 0069: Reverse Triangulation model [804] begins processing the new data, wherein during this process 1) new access points are added to the database and their physical location is calculated and 2) existing access points are repositioned based on any new data recorded by the scanners], the one or more network identifiers detected at the location when the sample was taken [Jones ¶ 0067: system first calculates the weighted centroid (i.e. position) for the access point using all reported data; Parser and Filter process reads all of the upload scanning data and loads it up into the appropriate tables of the database, wherein ¶ 0060: SSID and/or MAC address (i.e. detected network identifiers are part of scan data], and the one or more signal strengths at the location [Jones ¶ 0067: system first calculates the weighted centroid for the access point using all reported data; Parser and Filter process reads all of the upload scanning data and loads it up into the appropriate tables of the database, wherein ¶ 0060: signal strengths are part of the scan data; ¶ 0069: reverse triangulation algorithm factors in the number of records and their associated signal strengths to weight stronger signal readings more than weaker signals] and 
generate a graph based on the plurality of sample nodes [Jones ¶ 0069: Reverse Triangulation model [804] begins processing the new data, wherein during this process 1) new access points are added to the database and their physical location is calculated (i.e. a graph of sample nodes is generated)], wherein the graph connects the sample nodes to point of interest nodes, wherein each point of interest node corresponds to a point of interest within the area [Jones ¶ 0076: Data Pack Builder creates subsets of the database based on regions of the country or world. The pack builder facilitates distribution of the database for a variety of use cases in which only region certain geographies are of interest]; 
generate a simulated sample node based on an analysis of the graph, wherein the synthesized sample node indicates simulated sample data generated in response to identifying a missing signal strength or an outlier signal strength corresponding to a particular point of interest [Jones ¶ 0067: parser and filter process removes outliers of GPS position data and centroid is recalculated with the remaining location records to determine the final centroid using the Reverse Triangulation method described below (here, the final centroid is analogous to a simulated sample node)]; 
update the graph with the simulated sample node [Jones ¶ 0069: Reverse Triangulation model [804] begins processing the new data, wherein during this process…2) existing access points are repositioned based on any new data recorded by the scanners (i.e. graph is updated with final centroid/simulated sample node)].
However, Jones does not explicitly disclose generate a training data set based on the updated graph, wherein the training data set includes the simulated sample data; train a machine-learned classification model based on the training data, wherein the machine-learned classification model is configured to receive signal profiles indicating detected network identifiers and measured signal strengths corresponding to the detected network identifiers and to output one or more candidate locations within the area and, for each candidate location, a confidence score corresponding to the candidate location, wherein each candidate location corresponds to a different point of interest within the area; and store the machine-learned model in a datastore, the machine-learned classification model being used in location-based services corresponding to the area.
However, in a similar field of endeavor, Ziskind teaches generate a training data set based on the updated graph, wherein the training data set includes the simulated sample data [Ziskind ¶ 0065: pattern recognition analysis may be trained using the signal strength and region readings from the database (see also ¶ 0060: describes updating a database with weighted data which is analogous to simulated date, therefore, then training occurs on updated readings from the database training is occurring on simulated sample data)]; 
train a machine-learned classification model based on the training data [Ziskind ¶ 0071: use of neural network (i.e. machine-learning)], wherein the machine-learned classification model is configured to receive signal profiles indicating detected network identifiers and measured signal strengths corresponding to the detected network identifiers and to output one or more candidate locations within the area [Ziskind ¶ 0065: when device comes to a region of interest, the user can initiate a method that detects visible WAPs in range of the seeding device (see also ¶ 0066: specific location within region of interest, e.g., corners of a room analogous to candidate location) and compile a list of visible WAPs (i.e. identifiers) and their respective signal strengths in the database. Finally, the user submits a name or label for the current region] and, for each candidate location, a confidence score corresponding to the candidate location, wherein each candidate location corresponds to a different point of interest within the area [Ziskind ¶ 0043 describes a method or ranking WAPS within a candidate location by using weighted values (i.e. confidence score) based on signal strength; see also ¶ 0066: readings may be associated with points of interest, e.g., region, wherein readings are taken from candidate locations, e.g., corners of room, within the region]; and 
store the machine-learned model in a datastore, the machine-learned classification model being used in location-based services corresponding to the area [Ziskind ¶ 0064, Fig. 6: step 604, the location of WAP X may be updated in the database with the result from the weighted average analysis, e.g., pattern recognition, neural network analysis, etc.; wherein ¶ 0065: WAP scanning at a particular area is analogous to performing location based services (i.e., the updated database is used for location based services)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of updating locations of known sources of measurable probe signals, based on received signal strength and GPS location associated with a network identifier of the received probe as taught by Jones, with the method of updating a database of WAP locations associated with points of interest using recorded data of the WAP and a machine-learning model as taught by Ziskind.  The motivation to do so would be to improve the accuracy of location based services in a wireless network environment [Ziskind ¶ 0006].
Regarding claim 12, Jones in view of Ziskind teaches the generative content system of claim 11, Jones does not explicitly disclose wherein the area is a building and the points of interest are rooms within the building.
However, Ziskind teaches wherein the area is a building and the points of interest are rooms within the building [Ziskind ¶ 0065: a user traverses through one or more regions of interest, such as rooms, halls, a set of rooms, one or more floors within a building, one or more buildings, or one or more outdoor areas. As the user comes to a region of interest, the user can initiate a method that detects visible WAPs in range of the seeding device].
The motivation to combine these references is illustrated in the rejection of claim 11 above.
Regarding claim 13, Jones in view of Ziskind teaches the generative content system of claim 11, wherein each sample further indicates global positioning system satellite signals that were detected [Jones ¶ 0060, Fig. 6: GPS receiver is set into a continuous reception mode calculating the geographic location of the device every second. That calculation is read by the scanning client and stored in the local data storage 703].
Regarding claim 14, Jones in view of Ziskind teaches the generative content system of claim 11, wherein the network identifiers indicate one or more of detected WIFI networks, detected cellular networks, and detected Bluetooth networks [Jones ¶ 0060: 802.11 access point 707 within range of that probe request responds with a signal beacon as per the 802.11 protocol. The responding signal beacons contains the network name of the access point (known as an SSID), the MAC address of the access point device (the claim limitations are written in the alternative, therefore, disclosure of a single one of these limitations is sufficient to reject the claim)].
Regarding claim 15, Jones in view of Ziskind teaches the generative content system of claim 11, further comprising: receiving a signal profile from a client device [Jones ¶ 0066, Fig. 7: scanning client 704 identifies all the recently collected scan data from the local storage 703 and uploads that data to the Central Network Database (i.e. processing system); see also ¶ 0063 detailing upload operation at scanning device], 
wherein the signal profile indicates a list of detected network identifiers, and, for each detected network identifiers[Jones ¶ 0067: system first calculates the weighted centroid (i.e. position) for the access point using all reported data; Parser and Filter process reads all of the upload scanning data and loads it up into the appropriate tables of the database, wherein ¶ 0060: SSID and/or MAC address, i.e., detected network identifiers, are part of scan data],  a detected signal strength corresponding to the detected network identifiers [Jones ¶ 0060, Fig. 6: The responding signals reach each of the directional antennas with a different strength of signal based on the vector of origin and the proximity of the access point and the vector is recorded along with the identifier of that particular antenna and the meta information about the access point].
However, Jones does not explicitly disclose determining a location estimate of the client device based on the signal profile and the machine-learned classification model.
However, Ziskind teaches determining a location estimate of the client device based on the signal profile and the machine-learned classification model [Ziskind  ¶ 0071: use of neural network (i.e. machine-learning); ¶ 0065: when device comes to a region of interest, the user can initiate a method that detects visible WAPs in range of the seeding device (see also ¶ 0066: specific location within region of interest, e.g., corners of a room analogous to candidate location) and compile a list of visible WAPs (i.e. identifiers) and their respective signal strengths in the database. Finally, the user submits a name or label for the current region].
The motivation to combine these references is illustrated in the rejection of claim 11 above.
Regarding claim 16, Jones in view of Ziskind teaches the generative content system of claim 15, however, Jones does not explicitly disclose wherein determining the location estimate includes: inputting the list of detected network identifiers and the detected signal strengths into the machine-learned classification model; receiving a set of candidate locations and, for each candidate location, a respective confidence scores from the machine-learned classification model and determining the location estimate based on the set of candidate locations and the respective confidence scores.
wherein determining the location estimate includes: inputting the list of detected network identifiers and the detected signal strengths into the machine-learned classification model; receiving a set of candidate locations and, for each candidate location, a respective confidence scores from the machine-learned classification model [Ziskind ¶ 0065: pattern recognition analysis may be trained using the signal strength and region readings from the database (see also ¶ 0060: describes updating a database with weighted data which is analogous to data with associated confidence score)]; and determining the location estimate based on the set of candidate locations and the respective confidence scores [Ziskind ¶ 0043 describes a method or ranking WAPS within a candidate location by using weighted values (i.e. confidence score) based on signal strength; see also ¶ 0066: readings may be associated with points of interest, e.g., region, wherein readings are taken from candidate locations, e.g., corners of room, within the region].
The motivation to combine these references is illustrated in the rejection of claim 11 above. 
Regarding claim 17, Jones in view of Ziskind teaches the generative content system of claim 16, however, Jones does not explicitly disclose wherein determining the location estimate based on the set of candidate locations includes: identifying one or more candidate locations having a respective confidence score that exceeds a threshold; in response to determining that only one candidate location has a respective confidence score that exceeds the threshold, setting the location estimate based on the only one candidate location; in response to determining that none of the candidate locations have a respective confidence score that exceeds the threshold or more than one candidate location have respective confidence scores that exceed the threshold: generating a simulated data point based on the signal profile, the simulated data point indicating a simulated signal strength corresponding to a known network; inputting the list of detected network identifiers, the detected signal strengths, the network identifier of the known network, and the simulated signal strength into the machine- learned classification model; and determining the estimated location based on the output of the machine-learned classification model.
However, Ziskind teaches the classification module being a machine learned classification model [Ziskind  ¶ 0071: use of neural network (i.e. machine-learning),
wherein determining the location estimate based on the set of candidate locations includes: identifying one or more candidate locations having a respective confidence score that exceeds a threshold; in response to determining that only one candidate location has a respective confidence score that exceeds the threshold, setting the location estimate based on the only one candidate location [Ziskind ¶ 0062: only the locations with the n highest signal strengths may be used in the weighted average computation of a particular WAP., or alternatively, the locations of the signal strengths that are greater than a threshold may be used to compute a weighted average of the location of the WAP]; 
in response to determining that none of the candidate locations have a respective confidence score that exceeds the threshold or more than one candidate location have respective confidence scores that exceed the threshold: generating a simulated data point based on the signal profile, the simulated data point indicating a simulated signal strength corresponding to a known network [Ziskind ¶ 0063 gives examples where multiple WAP signal strength exceed a threshold and those WAPs are then used in a weighted average process; ¶ 0061: location of WAP X may be updated in the database with the result from the weighted average analysis]; 
inputting the list of detected network identifiers, the detected signal strengths, the network identifier of the known network, and the simulated signal strength into the classification module and determining the estimated location based on the output of the machine-learned classification model [Ziskind ¶ 0064, Fig. 6: step 604, the location of WAP X may be updated in the database with the result from the weighted average analysis, e.g., pattern recognition, neural network analysis, etc.].
The motivation to combine these references is illustrated in the rejection of claim 11 above.
Regarding claim 18, Jones in view of Ziskind teaches the generative content system of claim 15, however, Jones does not explicitly disclose wherein the machine-learned classification model is partitioned into a plurality of partitions, each partition corresponding to a different segment of the area.
However, Ziskind teaches wherein the machine-learned classification model is partitioned into a plurality of partitions, each partition corresponding to a different segment of the area [Ziskind ¶ 0064, Fig. 6: step 604, the location of WAP X may be updated in the database with the result from the weighted average analysis, e.g., pattern recognition, neural network analysis, etc.; ¶ 0066: readings may be associated with points of interest, e.g., region, wherein readings are taken from candidate locations, e.g., corners of room, within the region (here, the association between readings and a specific region stored in a data base is analogous to partitioning the data); see also ¶ 0069: clustering data].
The motivation to combine these references is illustrated in the rejection of claim 11 above.
Regarding claim 19, Jones in view of Ziskind teaches the generative content system of claim 18, however, Jones does not explicitly disclose wherein determining the location estimate includes: clustering the signal profile with the training data to obtain a plurality of clusters, each cluster corresponding to a respective segment of the area, wherein the signal profile is clustered into one of the clusters; selecting a selected partition from the plurality of partitions based on the cluster of the signal profile; and determining the location estimate based on the selected partition of the machine-learned classification model.
However, Ziskind teaches wherein determining the location estimate includes: clustering the signal profile with the training data to obtain a plurality of clusters, each cluster corresponding to a respective segment of the area, wherein the signal profile is clustered into one of the clusters [Ziskind ¶ 0069: location readings may also be analyzed using a clustering algorithm, with the number of clusters defining the number of desired regions, wherein whenever additional location readings are added to the database, or after a minimum number of additional location readings have been added to a database, or based on a user initiating a retraining, the clustering algorithm may be rerun to create clusters from the larger location readings set]; 
selecting a selected partition from the plurality of partitions based on the cluster of the signal profile; and determining the location estimate based on the selected partition of the machine-learned classification model [Ziskind ¶ 0064, Fig. 6: step 604, the location of WAP X may be updated in the database with the result from the weighted average analysis, e.g., pattern recognition, neural network analysis, etc.; ¶ 0066: readings may be associated with points of interest, e.g., region, wherein readings are taken from candidate locations, e.g., corners of room, within the region (here, the association between readings and a specific region stored in a data base is analogous to partitioning the data); see also ¶ 0069: clustering data].
The motivation to combine these references is illustrated in the rejection of claim 11 above.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Ziskind in view of Oosawa (US 2008/0057936; “Oosawa”).
Regarding claim 10, Jones in view of Ziskind teaches the method of claim 1, however, does not explicitly disclose wherein each sample indicates a device type of a device that transmitted the sample.
However, in a similar field of endeavor, Oosawa teaches wherein each sample indicates a device type of a device that transmitted the sample [Oosawa ¶¶ 0037-0038: wireless LAN module 109 broadcasts a probe request packet, and then waits for a probe response packet transmitted from another wireless device, wherein scan process controlling section 403 acquires information (the type and capability of the device, the SSID, etc.) included in the probe response packet].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of updating locations of known sources of measurable probe signals, based on received signal strength and GPS location associated with a network identifier of the received probe as taught by Jones, with the method of determining a device type of a scanned device in a wireless communication network through probe response messages.  The motivation to do so would be to facilitate a determination of a more complete network topology [Oosawa ¶¶ 0005-0006].
Regarding claim 20, Jones in view of Ziskind teaches the generative content system of claim 11, however, does not explicitly disclose wherein each sample indicates a device type of a device that transmitted the sample.
However, in a similar field of endeavor, Oosawa teaches wherein each sample indicates a device type of a device that transmitted the sample [Oosawa ¶¶ 0037-0038: wireless LAN module 109 broadcasts a probe request packet, and then waits for a probe response packet transmitted from another wireless device, wherein scan process controlling section 403 acquires information (the type and capability of the device, the SSID, etc.) included in the probe response packet].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of updating locations of known sources of measurable probe signals, based on received signal strength and GPS location associated with a network identifier of the received probe as taught by Jones, with the method of determining a device type of a scanned device in a wireless communication network through probe response messages.  The motivation to do so would be to facilitate a determination of a more complete network topology [Oosawa ¶¶ 0005-0006].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/           Primary Examiner, Art Unit 2474